Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
The response of 4/7/2021 is acknowledged.  Current pending claims are 1-20.  Claims 1-12 and 14-20. Claims 1, 16, and 20 are currently amended. Claim 13 is canceled. 
Response to Arguments
The art rejections are withdrawn, the amendments overcome them; the claims are allowed. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed. 
The following is a statement of reasons for allowance:  the prior art does not the method comprising a door running the full length of the housing which opens to reveal the bore in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.







/J.P.R/Examiner, Art Unit 1711                                       

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711